                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


SCOTT MELBY,

                     Plaintiff,
                                                               Case No. 18-cv-177-wmc
       v.

ANDREW M. SAUL,
Commissioner of Social Security,

                     Defendant.


                             JUDGMENT IN A CIVIL CASE



       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendant

Andrew M. Saul against plaintiff Scott Melby affirming the Commissioner’s decision

denying plaintiff’s application for disability insurance benefits and supplemental security

income for the period from August 1, 2010, to February 21, 2012.



           s/ A. Wiseman, Deputy Clerk
      ______________________________________                    7/17/2019
                                                         _______________________
          Peter Oppeneer, Clerk of Court                           Date
